PER CURIAM.
The exceptions of appellants to the decree of the circuit court have been carefully considered in the light of the record and we conclude that the decree correctly decided the controversy. The following will be stricken from it and with those deletions it will be published as the judgment of this court: “Mr. Hyman has been paying taxes on the disputed area since he owned the place (Tr. p. 30)”; and “Further no such issue is alleged in the complaint.” (Printed transcript of record, ff. 861, 2.)
Title by adverse possession was not alleged in the complaint in this action in equity to determine the boundary between the adjoining farms of the parties, *292and it was not an issue; indeed, it would not have been a proper issue in this case. McRae v. Hamer, 148 S. C. 403, 146 S. E. 243. Incidentally, the disputed area is relatively small — about twelve acres, which is only partly cultivatable.
Affirmed.